                                                                                                Motion GRANTED.
                                                                                                Extensions as requested.


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION
JANE DOE,                                                 )
     Plaintiff,                                           )
                                                          )
v.                                                        )        Case No. 3:18-cv-00295
                                                          )
MATTHEW 25, INC. and                                      )        Judge Aleta A. Trauger
JAMES FINCHUM,                                            )
    Defendants.                                           )        Jury Demand


      JOINT MOTION OF PLAINTIFF AND DEFENDANT MATTHEW 25, INC. TO
              AMEND THE INITIAL CASE MANAGEMENT ORDER



        Defendant Matthew 25, Inc. (“Matthew 25”) 1 and Plaintiff respectfully request the Court

amend the Initial Case Management Order (Doc. No. 22) to extend certain discovery deadlines in

order to accommodate the parties’ desire to mediate. In further support of their motion, Matthew

25 and Plaintiff state as follows:

        All parties, including defendant James Finchum, have agreed to participate in voluntary

mediation with a private mediator on January 24, 2019. In order to allow the parties to focus their

efforts on mediation, Matthew 25 and Plaintiff have agreed, subject to Court approval, to extend

the deadlines for fact discovery and expert disclosures/depositions set by the Initial Case

Management Order by approximately one month, as specifically requested below. Matthew 25

and Plaintiff further agree that Matthew 25 may conduct a Rule 35 mental examination of Plaintiff.




1
 At present, this case is stayed as against defendant James Finchum, pursuant to Order entered August 15, 2018,
Doc. No. 46. For this reason, Mr. Finchum was not asked to join in this Motion. Although Mr. Finchum is not a
party to the motion, Mr. Finchum’s counsel has indicated that she does not oppose the relief requested in the Motion
as it relates to Matthew 25 and Plaintiff.

                                                         1

     Case 3:18-cv-00295 Document 57 Filed 01/09/19 Page 1 of 1 PageID #: 482
